DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application claims the benefit of priority from US Provisional Applications 61/609,565 and 61/527,893 respectively filed March 12th, 2012 and August 26th, 2011.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 20 and 23 are objected to because of the following informalities:
Claim 20 lines 1-2 recites “the wall of renal vein”, but should recite “a wall of a renal vein”.
Claim 23 line 13 recites “measuring device”, but should recite “measuring devices”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more measuring devices, a computing device, and a display device, in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Claim 1, line 5 the limitation “measuring devices” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term measuring device and functional language “for measuring one or more physiological parameters associated with said nerve underlying said renal vein” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in Para [0114] as either a blood pressure, heart rate, biochemical cardiac electrical activity, muscle activity, skeletal nerve activity, and action potential sensor.
In Claim 1, line 9 the limitation “computing device” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term measuring device and functional language “for computing any increase or decrease in the physiological parameters against a baseline” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in Para [0041] as either a microcontroller or a computer.
In Claim 1, line 11 the limitation “display device” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term measuring device and functional language “displaying the location or identity of the parasympathetic or sympathetic nerve underlying said renal vein” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in Para [0037] and Para [0052] as either an indicator or digital viewing panel.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 1-2 recites “the wall of renal vein”. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to recite “a wall of a renal vein”.
Claims 21-35 inherit this deficiency.
Claim 21 recites “said catheter could also deliver”; it is unclear if this a required limitation of the catheter or if this is merely an example.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 9,723,998. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,014,821 in view of US Patent application 2011/0208096 to Demarais (herein after Demarais). In regards to claims 20-35, claims 1-17 of the ‘821 patent teach all of the limitations of the current claims except the limitation that target stimulation and measurement is the nerve underlying the renal vein. However, Demarais discloses a renal ablation system wherein the target of the stimulation and measurement is the nerves of the renal vein (e.g., Para [0044] and Para [0049]). It would have been obvious to one of ordinary skill in the art to modify the ‘821 patent to include the renal vein such as that taught by Demarais to achieve controlled neuromodulation by to treat congestive heart failure.
Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,375,154 in view of Demarais.  In regards to claims 20-35, claims 1-16 of the ‘154 patent teach all the limitations of the current claims except the limitation that the target measurements are the nerve underlying the renal vein. However, Demarais discloses a renal ablation system wherein the target of the stimulation and measurement is the nerves of the renal vein (e.g., Para [0044] and Para [0049]). It would have been obvious to one of ordinary skill in the art to modify the ‘821 patent to include the renal vein such as that taught by Demarais to achieve controlled neuromodulation by to treat congestive heart failure.
Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,111,708 in view of Demarais. In regards to claims 20-35, claims 1-20 of the ‘708 patent teach all the limitations of the current claims except that the target measurements are the nerve underlying the renal vein, the distal end of the catheter tip is in the form of a single helix, double helix, or multiple prongs, and the catheter length is between 1-2 meters, the tip is between 2-8 cm, and between 0.5-10 mm in diameter. However, Demarais discloses a renal ablation system wherein the target of the stimulation and measurement is the nerves of the renal vein (e.g., Para [0044] and Para [0049]). It would have been obvious to one of ordinary skill in the art to modify the ‘708 patent to include the renal vein and a helical distal section (Para [0110]) such as that taught by Demarais to achieve controlled neuromodulation by to treat congestive heart failure. Furthermore, the exact dimensions of the catheter are not disclosed in the combination. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ‘708 patent with a catheter that is between 1 and 2 m in length, the catheter tip is between 2 and 8 cm in length and between 0.5 mm and 10 mm in diameter since that it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum general conditions or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges to not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). 
Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-35 of U.S. Patent No. 10,842,559 in view of Demarais. In regards to claims 20-35, claims 1-20 of the ‘708 patent teach all the limitations of the current claims except that the target measurements are the nerve underlying the renal vein However, Demarais discloses a renal ablation system wherein the target of the stimulation and measurement is the nerves of the renal vein (e.g., Para [0044] and Para [0049]). It would have been obvious to one of ordinary skill in the art to modify the ‘708 patent to include the renal vein.
Art Rejections
The closest pieces of prior art in this case are Demarais, US Patent Application publication 2007/0265687 to Deem, and US Patent application publication 2010/00076519 A1 to Kornet. However, neither alone nor in combination do Demarais, Deem, and Kornet teach a system of a method for stimulating the nerve underlying the renal vein, mapping the nerve using measurements including systolic blood pressure, diastolic blood pressure, mean arterial pressure or heartrate, and then displaying this map to a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans et al. (US 2011/0184337 A1) relates to a delivery catheter for delivering an agent to renal nerves to treat neuronal disease.
Crow et al. (US 2012/0265198 A1) relates to providing stimulation energy to a renal artery to induce a physiological response that is tracked and monitored. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792